IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0328
                            Filed December 21, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DEAN M. PORTER JR.,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Henry W. Latham II,

Judge.



      Dean Porter Jr. challenges the sufficiency of the evidence to support his

convictions for first-degree robbery and assault while participating in a felony.

AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Shellie L. Knipfer, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee State.




      Considered by Danilson, C.J., and Doyle and McDonald, JJ.
                                          2


DANILSON, Chief Judge.

       Dean Porter Jr. challenges the sufficiency of the evidence to support his

convictions for first-degree robbery and assault while participating in a felony.

       We review claims of insufficient evidence for correction of errors at

law. State v. Robinson, 859 N.W.2d 464, 467 (Iowa 2015). “A guilty verdict must

be supported by substantial evidence.” State v. Serrato, 787 N.W.2d 462, 465

(Iowa 2010).    In our review of the sufficiency of the evidence to support a

judgment for conviction, we are required to “view the ‘evidence in the light most

favorable to the State, including legitimate inferences and presumptions that may

fairly and reasonabl[y] be deduced from the record evidence.’” State v. Dewitt,

811 N.W.2d 460, 477 (Iowa 2012) (citation omitted).            We are mindful that

“credibility determinations are an essential function of the fact finder.” Id. at 476.

       Here, following a bench trial, the trial court entered its detailed findings of

fact and conclusions of law, specifically finding the victim’s testimony credible

and supported by the other evidence at trial. The court specifically stated it “did

not find the testimony offered by Mr. Porter credible at all.” Upon or review of the

record, we find substantial evidence supports the court’s findings and

conclusions—additional discussion would be of little value.         See Iowa Ct. R.

21.26(1)(b), (d), (e). We affirm.

       AFFIRMED.